Citation Nr: 1525624	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 5, 2013, and in excess of 30 percent since then.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Portland, Oregon, and Anchorage, Alaska, respectively.  Jurisdiction of the matter was transferred to the Anchorage, Alaska RO.

The Veteran was afforded a videoconference hearing before the Board in December 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran testified before the Board regarding the severity of his PTSD.  He indicated that the condition had been of the same severity throughout the course of the claim and appeal, and requested that an evaluation of 70 to 100 percent be assigned.  He also testified that he was having panic attacks and was tending to isolate himself in his house.  He was last afforded a VA examination in October 2013.  

The Board finds that further examination is warranted.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board acknowledges that the Veteran has indicated that his PTSD has remained of constant severity; however, VA examination in October 2013 does not indicate any isolative tendencies, and the Veteran's testimony in this regard suggests that his PTSD may have worsened since his last VA examination.  Accordingly, an examination is necessary to address the claim.  

Lastly, at his hearing the Veteran testified that he had received psychiatric treatment at the Portland, Oregon VA Medical Center (VAMC) and the Kenai Vet Center Outstation in Soldotna, Alaska.  The records from the Portland VAMC have been obtained, as have records dated through April 12, 2011, from the Kenai Vet Center Outstation.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, VA should attempt to obtain up-to-date records from the Kenai Vet Center Outstation.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Kenai Vet Center Outstation dated after April 12, 2011.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to TDIU, and request that he supply the requisite information.
3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.

The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD as it may affect his ability to function and perform tasks in an occupational setting.

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




